Citation Nr: 1549291	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-02 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease, lumbar spine, currently rated as 20 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy, left lower extremity, current rated as 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for degenerative joint disease, lumbar spine, and assigned a 10 percent disability rating; and, denied service connection for associated radiculopathy, left lower extremity.

A June 2014 rating decision increased the disability rating for degenerative joint disease, lumbar spine, from 10 to 20 percent, and granted service connection for radiculopathy, left lower extremity, and assigned a 20 percent disability rating.  

In July 2014, the Veteran testified at a Board hearing via videoconference.  A transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the July 2014 hearing, the Veteran testified that he received physical therapy for his lumbar spine disability at a private facility.  See Hearing Transcript, p. 11.  He also reported having an MRI of his spine conducted at a private facility.  The Veteran indicated such records had been submitted to the VA.  Id. at 12.  However, these records have not been associated with the claims file and are necessary for adjudication.  Massey v. Brown, 7 Vet. App. 204 (1994).

The Veteran indicated at the hearing that he receives recurring VA treatment for his lumbar spine disability.  Any recently generated (from November 5, 2015) records of VA treatment should be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran's testimony at his July 2014 Board hearing is construed as a notice of disagreement as to the evaluation assigned for radiculopathy, left lower extremity.  Since the transcript of the hearing has been reduced to writing, this is a valid notice of disagreement.  At this point, the issue must be REMANDED, per Manlincon v. West, 12 Vet. App. 238 (1999), so that the RO can issue a statement of the case on the underlying claim of entitlement to an increased rating for radiculopathy, left lower extremity.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any record of VA treatment provided from November 5, 2015 to the present. 

2.  After obtaining any necessary authorization from the Veteran, request all records of private treatment relating to his lumbar spine disability; and specifically any recent physical therapy records and treatment records from Dr. L. Reeves.  

If the Veteran does not provide authorization, tell him that he should obtain the records and submit them to VA (the Regional Office) himself.

Inform the Veteran of any requested records that cannot be obtained, of the efforts made to obtain the records, and of the further actions that will be taken.

3.  The RO should readjudicate the issue of entitlement to an initial increased rating for radiculopathy, left lower extremity.  If the claim remains denied, the RO is directed to promulgate a statement of the case on this issue and to provide the appellant with the appropriate notice of appellate rights.  If the claim is not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.  The issue will not be ripe for appellate review unless the Veteran files a timely substantive appeal.  He should also be supplied a supplemental statement of the case (SSOC) regarding the increased rating for degenerative joint disease, lumbar spine.  Then, return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




